*985RESOLUCIÓN
A las mociones de reconsideración presentadas en el caso de epígrafe por el Hon. Pedro Rosselló González, Go-bernador del Estado Libre Asociado de Puerto Rico, y el Partido Nuevo Progresista, no ha lugar.
El 22 de diciembre de 1995 emitimos una opinión y sen-tencia en los casos consolidados P.P.D. v. Rosselló González, AP-95-7; Pérez Preston v. Hon. José Aponte, AP-95-9; P.P.D. v. P.N.P., CT-95-10 —P.P.D. v. Gobernador 1, 139 D.P.R. 643 (1995)— en la cual resolvimos que los anuncios en contro-versia violaban la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. En particular, concluimos que los anuncios impugnados constituían una campaña publicitaria concertada, de manifiesto corte polí-tico-partidista, subvencionada con fondos públicos, so pre-texto de cumplir con un fin público determinado. Por este motivo dictamos el injunction preliminar solicitado por los demandantes y devolvimos los casos al Tribunal de Pri-mera Instancia para la continuación de los procedimientos.
En las referidas mociones de reconsideración no se cues-tiona la conclusión medular de la opinión y sentencia que declara inconstitucional el uso de fondos públicos utiliza-dos para la publicación de los anuncios impugnados por el Partido Popular Democrático. Sus preocupaciones consis-ten únicamente en el alcance que erróneamente le atribu-yen a lo expresado en el último párrafo de la pág. 704 en una interpretación que no encuentra apoyo alguno en el texto de dicha opinión. P.P.D. v. Gobernador I, supra.
Este Tribunal no ha expresado juicio definitivo alguno respecto a la procedencia de una compensación por daños a la parte demandante ni a los posibles remedios que, en su día, el Tribunal de Primera Instancia pueda ordenar, luego de que las partes hayan cumplido con todos los trámites dispuestos por nuestro ordenamiento procesal vigente.
Es al Tribunal de Primera Instancia a quien le corres-ponde pasar juicio inicial sobre todos los extremos señala-*986dos por los demandados en su moción de reconsideración, así como respecto a cualquier otro señalamiento, reclamo, defensa o requerimiento que las partes presenten. Por lo tanto, las partes deberán dirigirse a dicho foro en cuanto a estos extremos.
También es al foro de instancia a quien le corresponde, luego de oír a las partes y recibir prueba, de ser esta nece-saria, resolver la solicitud de desestimación presentada por la Administración de Seguros Médicos y su Directora.
Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón emi-tió un voto particular de conformidad. El Juez Asociado Señor Negrón García emitió un voto concurrente. El Juez Asociado Señor Rebollo López emitió un voto particular. El Juez Asociado Señor Corrada Del Río expresa que, por las razones expuestas en su opinión disidente, reconsideraría el caso en su totalidad.
(Fdo.) Francisco R. Agrait Liado Secretario General
— O —